DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 11-22-2021, overcomes the examiner’s rejection.  He allows claims 1-4.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.
	- The terminal disclaimer overcomes the double patenting rejection.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for A User Equipment (UE) to comprise transmitting and receiving circuitry to send, to a device having a ProSe function, a discovery request containing a ProSe application ID, and the UE's IMSI, and 
> The ability to receive, from the device having the ProSe function, a discovery response as a response to the discovery request, the discovery response containing a first ProSe application code corresponding to the ProSe application ID, and a first timer value associated with the first ProSe application code; and 
> The ability for control circuitry configured to start a timer with the first timer value, in a case that the UE receives the first ProSe application code associated with the first timer value in the discovery response, 
> The ability for wherein in a procedure to update the first ProSe application code, the transmitting and receiving circuitry is further configured to receive, from the device having the ProSe function, an update request message containing the UE's IMSI, a second ProSe application code for the ProSe application ID, and a second timer value for the second ProSe application code, 
> The ability for the control circuitry is further configured to replace the first ProSe application code with the second ProSe application code, 
> The ability for in a case that the UE receives the update request message, the transmitting and receiving circuitry is configured to transmit the second ProSe application code while the timer with the second timer value is not expired, and the procedure is initiated by the device having the ProSe function.

5.  Note that prior art Qualcomm/Samsung/AT&T SA WG2 Meeting #101bis, 17-21Feb 2074 and Ericsson S& WG2 Meeting #101 bis, 17-21Feb 2014, which was/were applied in the Non-Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 20160112160  METHOD OF MESSAGE RETRANSMISSION AND USER EQUIPMENT USING THE SAME

US 20160127965  Device Of Handling Proximity Service Application Code

US 20150304982 Method Of Handling Location Reporting Procedure And Related Communication Device

US 10499222 Radio Terminal And Control Method

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414